Exhibit AMENDED AND RESTATED LICENSE OF INTELLECTUAL PROPERTY This AMENDED AND RESTATED LICENSE OF INTELLECTUAL PROPERTY (the “License Agreement”) is effective as of December 31, 2008 (the “Effective Date”) and is entered into by and among Franklin Covey Co. (“FranklinCovey”), a Utah corporation; Covey/Link, LLC (“CL”), a Utah limited liability company; Greg Link, (“Link”), an individual residing in Utah; and Stephen M.R. Covey (“Covey”), an individual residing in Utah.Each of FranklinCovey, CL, Link and Covey are referred to herein as a “party” and collectively as the “parties.” RECITALS: WHEREAS, Covey is the author of the book The Speed of Trust, (as defined herein, the “Book”) published by Simon& Schuster, Inc., and has conveyed to CL all right, title and interest therein which he did not grant to Simon& Schuster, Inc., which retained rights include without limitation all Audio Rights (as defined herein) and the right to create Workbooks (as defined herein); WHEREAS, Covey and Link have (a) developed certain training courses based on the Book (as defined herein, the “Courses”), (b) registered trademarks (as defined herein and including certain unregistered trademarks, the “CL Trademarks”), (c) created collateral materials (as defined herein, “CL Copyrights”) and (d) conveyed to CL all right, title and interest in the Courses, CL Trademarks and CL Copyrights; WHEREAS, concurrently herewith, CL, its affiliate CoveyLink Worldwide LLC (“CL Worldwide”), FranklinCovey and Franklin Covey Client Sales, Inc. (“FC Client Sales”) a wholly-owned subsidiary of FranklinCovey, have entered into that certain Asset Purchase Agreement (the “Purchase Agreement”) pursuant to which FC Client Sales has purchased certain assets of CL Worldwide related to the Book, the Courses and other intellectual property of CL; WHEREAS, also concurrently herewith, each of Covey and Link has entered into a consulting agreement with FranklinCovey and FC Client Sales (the “Practice Leader Consulting Agreements”), and each of Covey and Link has entered into a speaker services agreement with FC Client Sales (the “Speaking Agreements”); and WHEREAS, CL and FranklinCovey previously entered into the Original Agreement (as defined below) pursuant to which CL granted certain non-exclusive licenses relating to the Book and the Courses and a desire to amend and restate the Original License to grant exclusive licenses to the Licensed Materials, subject to all the terms and conditions herein. NOW, THEREFORE, in consideration of the foregoing premises and the mutual covenants, terms and conditions herein, the parties agree as follows: 1.Defined Terms. 1.1.Use of Defined Terms.Capitalized terms used in this License Agreement and not otherwise defined when used shall have the meanings set forth on Exhibit A. 2.Interpretation. 2.1.Relationship of Agreements. (a)This License Agreement amends and restates that certain License of Intellectual Property effective January 1, 2006 (the “Original Agreement”) by and between FranklinCovey and CL.As of the Effective Date, the Original Agreement shall be amended and restated in its entirety to include, without limitation, Covey and Link as parties and shall continue in full force and effect without interruption. (b)In all cases where possible, this License Agreement shall be interpreted consistently with the Contemporaneous Agreements.If any term of any Contemporaneous Agreement conflicts with this License Agreement, this License Agreement shall control unless otherwise stated in the Contemporaneous Agreement. 3.License Grant. 3.1.The Licensed Materials.Subject to the terms and conditions of this License Agreement, each of CL, Covey and Link hereby grant to the FranklinCovey Entities an exclusive, perpetual, worldwide, transferable, sublicensable, royalty-bearing license to use, reproduce, display, distribute, sell, prepare derivative works of, and perform the Licensed Materials in any format or medium and through any market or distribution channel.As used in this Section3.1, “exclusive” means that CL, Covey and Link may not, after the Effective Date, grant to any third party the right to, and shall not themselves, use, reproduce, display, distribute, sell, or prepare derivative works of the Licensed Materials except as expressly permitted by this License Agreement.The license granted pursuant to this Section3.1 shall be subject to that certain Publishing Agreement by and between Covey and Simon& Schuster, Inc. (the “Publishing Agreement”) and to any permitted publishing agreement entered into by Covey, Link or CL for any Sequel under Section 3.2(a). 3.2.Reservations. (a)The Book; Sequels.Covey, Link and CL each reserves the exclusive right, in their sole discretion, to write, publish and distribute, directly or through third-party publishers, a Sequel or Sequels to the Book.Any publishing agreement for a Sequel (i) shall be on terms comparable to the Publishing Agreement, (ii) shall exclude rights to Workbooks and Audio Rights, except for a right of the Publisher to prepare and distribute a single audio version of such Sequel, (iii) shall permit the FranklinCovey Entities all of the same rights to distribute such Sequel as have been granted under this License Agreement to distribute the Book.Covey, Link and CL may negotiate any commercially reasonable royalty rate with the third-party publisher and shall have all rights to retain such royalties.At least ten (10) days prior to entering into a publishing agreement for a Sequel, Covey, Link or CL, as appropriate, shall send to FranklinCovey a copy of the publishing agreement in its final form, provided that the parties to the publishing agreement may any needed non-substantive change.During such period, FranklinCovey may provide comments to Covey, Link or CL, as appropriate, if FranklinCovey determines in good faith that any term may conflicts with this License 2 Agreement and Covey, Link or CL, as appropriate, shall consider such comments in good faith. (b)The Courses.Covey, Link and CL each reserves a non-exclusive right to make derivative works of the Courses from time to time, provided that any such modification by any of them to the Courses shall be automatically deemed a part of the Courses and Licensed Materials and subject to the license granted in Section3.1. (c)Allowed Actions Following Term of Practice Leader Consulting Agreements.Following the term of either of the Practice Leader Consulting Agreements, Covey, Link and CL may speak, consult, coach and advise with respect to the Book and the Speed of Trust concepts, provided that each of them does so with the intent of (I) driving training to FranklinCovey (and not to replace training nor to become a defacto substitute for training), (II) enhancing brand awareness of the Speed of Trust concepts, or (III) increasing sales of the Book. (d)The CL Trademarks and CL Copyrights.CL, Covey and Link each reserves a non-exclusive right to use the CL Trademarks and CL Copyrights in connection with any Sequel and as necessary for biographical or historical reference and for speaking and practice activities necessary to carry out their activities provided for or allowed in the Speaking Agreements and Practice Leader Consulting Agreements. (e)Scope of Reservation.As used in Sections3.2(b) and 3.2(d), “non-exclusive” means the reservation of rights permits each of Covey, Link and CL to use the Courses, CL Trademarks and CL Copyrights as described therein and does not restrict or limit the rights granted to the FranklinCovey Entities by Covey, Link and CL in Section 3.1 to use the Courses, CL Trademarks and CL Copyrights as permitted in this License Agreement. 3.3.Restrictions on Use.The FranklinCovey Entities shall use the Licensed Materials only in connection with the Practice and the business of FranklinCovey. 3.4.International Markets.Within six months following the Effective Date and on terms reasonably acceptable to CL, FranklinCovey will use commercially reasonable efforts to amend those certain license and distribution agreements (collectively, the “International Licenses”) with the International Licensees to permit Covey and Link to conduct the Practice as permitted in the Contemporaneous Agreement in the geographical territories that are the subject of such International Licenses.The parties agree that an amended International License will be deemed reasonable if Covey, Link and CL, as appropriate, receive non-exclusive rights to conduct or promote Courses in such territory in exchange for reasonable compensation payable to the International Licensee.If FranklinCovey is unable to amend any International License as provided in this Section 3.4, FranklinCovey shall forfeit the rights granted in Section 3.1 as those rights apply to the territory of such International Licensee.Notwithstanding the foregoing, FranklinCovey shall have not be deemed to have breached this Section 3.4 if any website owned or operated by the FranklinCovey Entities is visible in a terminated territory or if a customer in a terminated territory makes incidental purchases Books or Sequels through any such websites. 3 3.5.Rights of Publicity.Covey and Link each hereby grants to the FranklinCovey Entities a non-exclusive, worldwide, fully paid-up right to use images of each of their persons and to use their names in connection with the Practice.At any time after Covey or Link, as applicable, ceases to be a Practice Leader, such person may object in writing to the use of his own name or image if Covey or Link, as applicable, reasonably determines that the use undermines the commercial value of the Practice, the Book, Sequels or a New Work.The affected parties shall cooperate in good faith to resolve any such disputes.If this License Agreement terminates for any reason, the license granted in this Section 3.5 shall survive termination with respect to products, materials and designs in existence on the effective date of the termination, but FranklinCovey shall have no right to place the images or use names of Stephen M. R. Covey or Greg Link on any new product, material or design. 3.6.Distribution Rights for FC Products, LLC.The parties acknowledge that FranklinCovey has entered into that certain Master License Agreement by and between FranklinCovey and Franklin Covey Products, LLC (“FC Products, LLC”), pursuant to which FranklinCovey may, under certain circumstances, be required to make Licensed Materials available to FC Products, LLC for distribution in certain channels.Each of Covey, Link and CL agrees to permit FC Products, LLC to distribute Licensed Materials according to the Master License Agreement so long as doing so does not reduce any Payment under this License Agreement. 4.Ownership; Derivative Works. 4.1.CL Property.As between Covey, Link and CL on the one hand and FranklinCovey on the other hand, Covey, Link and CL shall retain ownership of all CL Intellectual Property.“CL Intellectual Property” means the Intellectual Property Rights to the Licensed Materials, all CL Derivative Works and all New Works. 4.2.FranklinCovey Property.As between Covey, Link and CL on the one hand and FranklinCovey on the other hand, FranklinCovey shall retain ownership of all FranklinCovey Intellectual Property.“FranklinCovey Intellectual Property” means all Intellectual Property Rights of FranklinCovey prior to the Effective Date, all FC Derivative Works, and all Intellectual Property Rights of FranklinCovey created or licensed after the Effective Date other than Intellectual Property Rights that include the Licensed Materials and are owned by Covey, Link or CL under this License Agreement. 4.3.Creation of Derivative Works. (a)By FranklinCovey.FranklinCovey may, at its option and at its own expense, create derivative works, directly or through third parties, based on the Licensed Materials, including without limitation derivative works that include both the Licensed Materials and FranklinCovey Intellectual Property.Subject to Section 4.3(d), such derivative works shall be deemed FC Derivative Works. (b)By CL, Covey and Link.Each of Covey, Link and CL may, at their option and their own expense, create derivative works (a) based solely on the Licensed Materials or 4 (b) based in part on the Licensed Materials and in part on FranklinCovey Intellectual Property, subject to the provisions of Section 4.3(c). (c)Procedures.If any of Covey, Link or CL desires to create a new derivative work based solely on the Licensed Materials, Covey, Link or CL, as appropriate, may do so without FranklinCovey’s approval, provided that CL maintains reasonable records that describe the project and other pertinent information and makes such records available as reasonably requested by FranklinCovey.If any of Covey, Link or CL proposes to develop a new derivative work based in part of the Licensed Materials and in part of FranklinCovey Intellectual Property (a “Proposed FC Derivative Work”), Covey, Link or CL, as appropriate, shall deliver to FranklinCovey a written request to FranklinCovey describing in reasonable detail the proposed work, including the FranklinCovey Intellectual Property that would be used (a “Proposal”). (i)If the work described in the Proposal includes any FranklinCovey Intellectual Property, FranklinCovey may, in its sole discretion, approve or reject the Proposal within twenty one (21) days of its receipt of the Proposal. (ii)If FranklinCovey accepts such a Proposal, Covey, Link or CL, as appropriate, shall have the right to create the proposed derivative work and such derivative work will be deemed part of the Licensed Materials.If FranklinCovey rejects such a Proposal, Covey, Link or CL, as appropriate, shall promptly cease work on the Proposed FC Derivative Work and shall have no right to use the FranklinCovey Intellectual Property for such Proposal.If FranklinCovey fails to respond such a Proposal within the twenty one (21) day period, FranklinCovey will be deemed to have rejected the Proposal. (d)Ownership of Derivative Works.Any derivative work of the Licensed Materials that is based solely upon the Licensed Materials shall be deemed a CL Derivative Work and, for purposes of clarity, shall be deemed part of the Licensed Materials for all purposes.Any revision or customization of the Courses Listed in Exhibit B, whether by FranklinCovey, Covey, Link or CL, shall be deemed part of the Licensed Materials for all purposes.Any permitted derivative work created by Covey, Link or CL that is based in part on the Licensed Materials and in part on FranklinCovey Intellectual Property shall be deemed an FC Derivative Work, and Covey, Link and CL hereby convey to FranklinCovey, its successors and assigns all right, title and interest it may have in such FC Derivative Work; provided, however, that FranklinCovey’s rights to the underlying Licensed Materials incorporated into such FC Derivative Works are subject to the license of Licensed Materials granted to FranklinCovey in this License Agreement.Notwithstanding anything else in this License Agreement, FC Derivative Works shall be subject to the license provided in Section 4.3(e) and the royalty provisions set forth in Section 8.2(b). (e)Grant-back License.FranklinCovey hereby grants to Covey, Link and CL, during the term of this License Agreement, a worldwide, royalty-free, nontransferable, non-sublicenseable right to use FC Derivative Works in connection with the Practice and, subject to the provisions of Section 4.3(c), to create derivative works based on FC Derivative Works. 4.4.Perfecting Ownership. 5 (a)CL Intellectual Property.Upon CL’s reasonable request and at CL’s expense, FranklinCovey shall assist CL in any action that may be necessary to record, register or otherwise perfect CL’s rights in and to the CL Intellectual Property, including without limitation CL Derivative Works. (b)FranklinCovey Intellectual Property.Upon FranklinCovey’s reasonable request and at FranklinCovey’s expense, each of Covey, Link and CL shall assist FranklinCovey in any action that may be necessary to record, register or otherwise perfect FranklinCovey’s rights in and to FranklinCovey Intellectual Property, including without limitation FC Derivative Works. 5.Quality Control; Trademark Notices. 5.1.Quality Standards.The parties agree that the Licensed Materials are distinctive and the goods and services associated therewith have distinctive goodwill and a reputation for high quality and standards.The parties agree to maintain the high quality standards of the Licensed Materials and the goods and services that incorporate or reference the Licensed Materials. 5.2.Right to Inspect.CL shall have the right to request samples of written documents used in and distributed at the Courses.If CL reasonably determines that FranklinCovey’s use of the Licensed Materials undermines the commercial value of the Licensed Materials or the Practice, the parties shall cooperate in good faith to resolve the dispute. 5.3.Marking and Notice.Subject to and in accordance with CL’s reasonable written approval, FranklinCovey shall, on all significant Course materials distributed to participants of the Course and all Workbooks, give written attribution to CL for ownership of such Licensed Materials and provide copyright notices that attribute ownership to CL and state that the Licensed Materials are used by FranklinCovey pursuant to a license from CL. 5.4.Trademark Use.If, after the Effective Date, CL, Covey or Link registers or in any way designates its ownership of a new trademark in connection with the Licensed Materials or a Sequel (a “New Trademark”), such New Trademark will be deemed a CL Trademark subject to all the rights, terms and conditions of this License Agreement .All trademark rights, other than trademark rights already obtained by FranklinCovey or CL prior to the execution of this License Agreement, in and to any class of goods or services developed by reason of FranklinCovey’s use of the Licensed Materials, within the terms of and subject to the conditions of this License Agreement, shall be owned by and inure to the benefit of either CL or FranklinCovey as follows:FranklinCovey shall give CL written notice of its desire to pursue Federal registration of any New Trademark (the “Notice of Intent”) and CL shall, within ten (10) business days after receiving such Notice of Intent, notify FranklinCovey in writing (the “Response to Notice”) that it will register the New Trademark in its own name, at CL’s expense, or that FranklinCovey is entitled to register the New Trademark in FranklinCovey’s name, at FranklinCovey’s expense.CL’s failure to give FranklinCovey a Response to Notice within ten (10) business days of the date of a Notice of Intent, shall constitute CL’s permission to FranklinCovey to register the subject New Trademark in FranklinCovey’s name, at FranklinCovey’s expense.If FranklinCovey obtains Federal registration of a New Trademark pursuant to this Section 5.4, FranklinCovey shall grant to CL a limited, worldwide, non-exclusive 6 and royalty-free license to use the New Trademark in connection with the Licensed Materials or any Sequel or CL Derivative Work, except as such right is restricted herein.Each party agrees to execute such documentation as shall reasonably be required to effectuate the intent of this Section 5.5.No Inconsistent Contractors or Relationships.FranklinCovey shall not employ or contract with any person or entity, including a government employee or representative, to assist or become involved in developing a derivative work based upon the Licensed Materials if that person or entity has a contractual or legal relationship, the effect of which encumbers any proprietary rights to the Licensed Materials or which purports to transfer any proprietary rights in the Licensed Materials to another entity.FranklinCovey shall not enter into agreements to receive funding or grants which purport to transfer to a third party any proprietary rights or which would result in any other entity besides CL owning such proprietary rights. 5.6.Action by Covey and Link.Notwithstanding anything to the contrary in this License Agreement, so long as either Covey or Link remains a Practice Leader of the Practice, FranklinCovey shall be deemed to have complied in all respects with the requirements of this Section 5 and CL, Covey and Link shall be deemed to have agreed to the actions of FranklinCovey under this Section 5. 6.Distribution Rights. 6.1.Distribution Rights.Except as limited by the Publishing Agreement and permitted publishing agreements for Sequels subject to the terms of Section 3.2(a), FranklinCovey shall have an exclusive, worldwide and transferable right to distribute the Licensed Materials directly or through third parties.If Covey, Link or CL enters into any publishing agreement for the distribution of a Sequel as provided in Section 3.2(a), such agreement shall be limited by the rights of the FranklinCovey Entities to distribute the Sequel on terms substantially the same as the FranklinCovey Entities may distribute the Book. 7.Website Agreement. 7.1.Website Agreement.The parties shall cooperate to establish protocols and links to connect the CL Website to websites operated by FranklinCovey and to set general website policies (“Website Protocols”).The initial Website Protocols are set forth on
